Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a reply to the amendments filed on 12 July 2021 in which claims 1, 2, 4 and 6-22 are pending. Claims 1, 8, 21 and 22 are independent. Claims 4, and 6-20 are dependent.


Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Katznelson (US-6,150,911). Katznelson is a reference of the record.

As to claim 1, Katznelson discloses an apparatus (cf. Figs. 7) for providing a Bo magnetic field for a magnetic resonance imaging system, the apparatus comprising:
at least one first Bo magnet (40) configured to produce a first magnetic field to contribute to the Bo magnetic field for the magnetic resonance imaging system, the at 
at least one second Bo magnet (42) configured to produce a second magnetic field to contribute to the Bo magnetic field for the magnetic resonance imaging system, the at least one first Bo magnet comprising a second plurality of permanent magnet rings (42a, 42b and 42c) including three concentric rings at least two of which have respective different heights; and
a yoke (48, 50,  and 60) configured to capture and direct at least some magnetic flux generated by the at least one first Bo magnet to increase a magnetic flux density within an imaging region, the yoke comprising:
a first plate (60) comprising ferromagnetic material and coupled to the at least one first Bo magnet;
a frame (48 and 50) comprising ferromagnetic material and coupled to the first plate wherein the at least one first Bo magnet and the at least one second Bo magnet are arranged relative to one another so that an imaging region is provided there between, and 
wherein the different heights of the first plurality of permanent magnet rings and the different heights of the second plurality of permanent magnet rings are selected to obtain a first level of magnetic field homogeneity within a first field of view in the imaging region that is smaller than a second level of magnetic field homogeneity in the first field of view that would be obtained with an arrangement of the first plurality of permanent Katznelson as it reduces level of Bo field inhomogeneity by using three magnet rings having different heights), and 
wherein the first field of view includes a sphere (127) having a diameter of 16 cm (cf. Col 13, line 52).
 	However, the claim requires that the diameter of the field of view (sphere) to be in the range of 17-23 cm, see last line of the claim (i.e. claim 1).  This is the only difference between claimed invention and Katznelson. Since numerical value in Katznelson does not overlap with claimed range 17-23 cm for the diameter of the first field of view, the reference should not be used under 35 USC §102.
However, the court has provided that non-overlapping ranges may be obvious, see In re Brandt, Fed. Cir, Mar. 27, 2018. 

When Katznelson merely states that the diameter of a sphere of uniform magnetic field to be 16 mm, it does not set any upper or lower limit of the diameter. Further, Katznelson does not quantify a level of uniformity of the field. It can be understood for all practical purposes that 16 mm is a guideline in Katznelson and not a hard unchangeable number because a person with common sense would know that the diameter of the claimed field of view (item 54 in Katznelson) depends on specific geometric dimensions of the Bo magnet such as geometric dimensions of the magnets 40 and 42 and specific arrangement of the rings (40a, 40b, 40c, 42a, 42b, and 42c) without involving any further inventive steps over Katznelson. A person having ordinary skill in the art understands that depending on a size of the object to be scanned the size Katznelson can be modified within the scope of Katznelson. The inventive concept in Katznelson is that the heights of the three magnet rings in each of the first (40) and second (42) magnet should be made different in order to make the Bo field more homogenous. The main inventive concept in the instant claim 1 is understood to be the same as that of Katznelson.   Further, a person having ordinary skill in the art will recognize that magnetic field is a continuously variable quantity and it usually do not have sharp corners or discontinuity. Therefore, when Katznelson mentions 16 mm to be diameter of the sphere of uniform magnetic field one of such person would understand that the diameter is roughly 16 mm and not exactly 16 mm which may mean that actual workable diameter may be 14 to 18 mm.  
Everything remained unchanged, mere change of diameter of the field of view in Katznelson will not be viewed as a new and unobvious invention unless it can be shown that a change of diameter will cause the invention of Katznelson to be unworkable or impractical. Applicant has not shown that the difference in range between the applied reference Katznelson and invention at hand (instant claim 1) is a critical difference for which instant invention should be held a new and unobvious invention. 
Based on the above discussions and the above citation of the case law (In re Brandt) it is should be said that the instant claim (claim 1) would be clearly obvious over Katznelson and thus unpatentable.
  	
Katznelson discloses the apparatus of claim 1, wherein each of the first plurality of permanent magnet rings (see heights of rings 40a, 40b, 40c etc. in Fig. 7) has a respective different height.

As to claim 4, Katznelson discloses the apparatus of claim 1, wherein each of the second plurality of permanent magnet rings (see heights of rings 42a, 42b, 42c etc. in Fig. 7) has a respective different height.

 	As claim 6, Katznelson discloses the apparatus of claim 1, wherein the first level of magnetic field of homogeneity is at least a factor of two smaller than the second level of magnetic homogeneity (see in Katznelson the phrase “desired degree” or “required degree” of homogeneity in various places in Katznelson; the claimed specific “factor of two” reduction may be obvious to a person on ordinary skill based on Katznelson’s discussion on desired degree or required degree of homogeneity).

 	As to claim 7, Katznelson discloses the apparatus of claim 1,  wherein the different heights of the first plurality of permanent magnet rings and the different
heights of the second plurality of permanent magnet rings are selected to obtain, in the imaging region, the first field of view having a first volume and a first level of magnetic field homogeneity, and
 	wherein the first volume is greater than a second volume of a second field of view having the first level of magnetic field homogeneity that would be obtained if Katznelson).

As to independent claim 8, the claim is deemed obvious over Katznelson. Majority of the features of the claim (claim 8) are matched with features in Katznelson in treatment of claim 1, therefore skipped here. As to the claimed first volume to be 10% larger than the second volume, the increased of volume of the field of view due to arrangement of three concentric rings having different heights in the first magnet and the second magnet in Katznelson instead of same heights for all three rings in each of the first and second magnets can be understood by a person having ordinary skill in the art to be achieved in Katznelson.

As to claim 9, Katznelson discloses the apparatus of claim 1, wherein the first plurality of permanent magnet rings is concentric about a common center, see Fig. 7 where common axis 56 which includes the claimed common center.

As to claim 10, Katznelson discloses the apparatus of claim 9, wherein the first plurality of permanent magnet rings comprises a first permanent magnet ring (40b) closer to the common center (56) than a second permanent magnet ring (40a), and wherein a first height of permanent magnet segments in the first permanent magnet ring is smaller (farther away from line 64, cf. Fig. 7) than a second height of permanent magnet segments in the second permanent magnet ring (see Fig. 7).

Katznelson discloses the apparatus of claim 10, wherein multiple permanent magnet segments in the first permanent magnet ring (there are multiple segments in first permanent magnet 40b, the exemplary segments are depicted in Fig. 11 for an exemplary magnet ring) have the first height, and wherein multiple permanent magnet segments in the second permanent magnet ring have the second height (see Figs. 7 and 11.)

 	 As to claim 14, Katznelson discloses the apparatus of claim 10, wherein each of the permanent magnet segments in the first permanent magnet ring have the first height, and wherein each of the permanent magnet segments in the second permanent magnet ring have the second height (see Figs. 7 and 11).

As to claim 15, Katznelson discloses the apparatus of claim 10, wherein the permanent magnet segments in the first permanent magnet ring comprise circular arc segments (see Fig. 11).

As to claim 16, Katznelson discloses the apparatus of claim 10, wherein the permanent magnet segments in the first permanent magnet ring comprise rectangular blocks (the block are 4 sided as shown in Fig. 11).
.
Katznelson discloses the apparatus of claim 10, wherein the permanent magnet segments in the first permanent magnet ring comprise trapezoidal blocks (The blocks in Fig. 11 are somewhat trapezoidal).

 	As to claim 18, Katznelson discloses the apparatus of claim 1, wherein the second plurality of permanent magnet rings is concentric about a common center (see line 56 in Fig. 7 which forms a common center for rings of the second magnet 42).

 	As to claim 19, Katznelson discloses the apparatus of claim 18, wherein the first plurality of permanent magnet rings and the second plurality of permanent magnet rings have a same number of rings such that each permanent magnet ring in the first plurality of permanent magnet rings has a corresponding permanent magnet ring in the second plurality of permanent magnet rings, and wherein each pair of corresponding permanent magnet rings have permanent magnet segments of a same height (see Fig. 7).
 	
 	As to claim 20, Katznelson discloses the apparatus of claim 3, wherein the at least one first B0 magnet and the at least one second B0 magnet contribute to the B0 magnetic field for the magnetic resonance imaging system, the B0 magnetic field having a field strength of less than or equal to approximately 0.1 T and greater than or equal to approximately 50 mT (Claim 20 is within the scope of Katznelson and hence not patentable, the range of the B0 field claimed is not unobvious when Katznelson mentions typical range of B0 field is in between 0.1 Tesla and 2 Tesla). 

Allowable Subject Matter
Claims 21 and 22 are allowed.
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 

As to claim 21 the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an apparatus for providing B0 field for an MRI system comprising a first B0 magnet comprising three concentric magnet rings having different heights and a second B0 magnet comprising three concentric rings having different heights and a yoke comprising a first plate and a first additional ferromagnetic material coupled to the first plate in order to compensate for magnetic saturation induced in the first plate, as stated in the claim in association with the remaining claim features. 

As to claim 22, the claim is allowed because the claim contains feature similar to that of claim 21 and except that to compensate the saturation of magnetic field in the first plate it uses a set of holes which are not found in the prior art.


As to claim 12, the claim depends from claim 11, and the claim would be allowed when claim 11 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Applicant’s Arguments
	Applicant’s claim amendments and arguments are carefully considered; however found unpersuasive with respect to allowability of the application. Applicant’s claim amendments and remarks are persuasive with respect to statutory basis of the rejection. Hence the statutory ground of rejection has been changed to 35 USC §103 from 35 USC §102 based on claim amendments and arguments, see claim rejections above.

Office Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852